Title: From George Washington to Brigadier General James Clinton, 22 May 1779
From: Washington, George
To: Clinton, James



Dr sir
Head Qrs [Middlebrook] May the 22d 1779

I have been favoured with Your Letter of the 13th Inst. by Colo. Du Bois—with the several Inclosures.
I have given Colo. Du Bois Orders on the Cloathing department for such articles as the state of our supplies will admit of, for the Troops which have not been already furnished—and I hope they will reach them ‘ere it is long.
I am sorry you have met with some disappointments in respect to Ammunition—I trust however you have or will obtain a suitable supply. I have written to Genl Knox upon the subject of your disappointment.
With respect to Drafts or Others who will inlist during the War, they will be ⟨e⟩ntitled to a pecuniary bounty of Two hundred Dollars & the other usual bounties. If any can be enlisted—the bounty money shall be transmitted by the first safe conveyance after notice and your ⟨c⟩ertificate of their names.
The affair between Cols. Cortlandt Gansevoort and Du Bois has been sent by Congress to me. It is probable they will send me a Copy of Colo. Du Bois’s Memorial when the point will be taken into consider⟨ation⟩. In the mean time I flatter myself, the Gentlemen from a spirit of accomodation and their zeal for the service, will not suffer it to be impeded in any instance by their claims.
I am sorry to hear that Major Fish may possibly be obliged to leave the service, on the score of indisposition. He is an Officer of merit—also his services would be of advantage to His Country and honourable to himself. I do not know that I could comply with your request respecting the Gentleman who lives with you, under our present Military system—and it is probable you will not be so much engaged in writing for some time to come, as you have been during the course of the Winter.
Genl Schuyler transmitted me the particu⟨lars⟩ of the excursion to Oswegotchie. I wrote him some time ago on the subject of the prisoners. If it should be necessary to remove them for their security—You will advise with him upon the occasion and have such measures purs⟨ued⟨ as may be proper. I am Dr sir, with great regard Yr M. Ob. sert
Go: Washington

